EXHIBIT 10.1
Execution Version

Omnibus Amendment
WHEREAS, this Omnibus Amendment (this “Amendment”), dated as of June 20, 2014 to
the equity incentive and non-qualified plans, programs and arrangements set
forth on Exhibit A attached hereto (each, a “Plan” and, collectively, the
“Plans”) shall be effective as of the date hereof;
WHEREAS, subject to the limitations specified in the Plans, the Plans generally
permit the Board of Directors of Spectra Energy Corp (the “Board”) or the
Compensation Committee of the Board (the “Committee”) to amend the terms of the
Plans; and
WHEREAS, the Board and the Committee wish to amend the Plans on the terms and
subject to the conditions described herein.
NOW, THEREFORE, the Plans are hereby amended as of the date hereof as follows:
1.
Except as otherwise specifically set forth on Exhibit A hereto, with respect to
the Plans and with respect to any award, account or benefit outstanding under
any Plan, the definition of “Change in Control” or “Change of Control” shall be
amended and restated in its entirety to read as follows:

““Change in Control” means:
(1)Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d‑3 promulgated under the Exchange Act) of 30% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this definition, the following acquisitions shall not
constitute a Change in Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
company controlled by, controlling or under common control with the Company or
(iv) any acquisition pursuant to a transaction that complies with Sections
(3)(A), (3)(B)and (3)(C) of this definition;
(2)Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual was
a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board;




--------------------------------------------------------------------------------




(3)Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (A) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (B) no Person (excluding any
parent or other entity resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such entity resulting from
such Business Combination) beneficially owns, directly or indirectly, 30% or
more of, respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the board of directors (or, for a non-corporate entity, equivalent governing
body) of the entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or
(4)Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding anything in the foregoing to the contrary, with respect to
compensation (i) that is subject to Code Section 409A and (ii) for which a
Change in Control would accelerate the timing of payment thereunder, the term
“Change in Control” shall mean a change in the ownership or effective control of
the Company, or in the ownership of a substantial portion of the assets of the
Company, as defined in Code Section 409A and authoritative guidance thereunder,
but only to the extent inconsistent with the above definition and as necessary
to comply with Code Section 409A as determined by the Company.
For purposes of this definition, the term “Company” shall mean Spectra Energy
Corp.”
2.
With respect to the Spectra Energy Corp Executive Savings Plan (as amended and
restated effective as of May 1, 2012) and the Spectra Energy Corp Executive Cash


2















--------------------------------------------------------------------------------




Balance Plan (as amended and restated effective as of May 1, 2012) only, the
following paragraphs will be added to the definition of “Change in Control” in
Paragraph 1, above:
“Notwithstanding the foregoing, however, for purposes of Sub-Plan I under the
Plan, “Change in Control” means:
(i)    an acquisition subsequent to the Distribution Date hereof by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of either (A) the then outstanding shares of common
stock of the Company or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors; excluding, however, the following: (1) any acquisition directly from
the Company, other than an acquisition by virtue of the exercise of a conversion
privilege unless the security being so converted was itself acquired directly
from the Company, (2) any acquisition by the Company, (3) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or its affiliated companies and (4) any acquisition pursuant to a transaction
that complies with the exceptions in Paragraph (iii) of this definition;
(ii)    during any period of two (2) consecutive years (not including any period
prior to the Distribution Date), individuals who at the beginning of such period
constitute the Board (and any new directors whose election by the Board or
nomination for election by the Company’s shareholders was approved by a vote of
at least 2/3 of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was so
approved) cease for any reason (except for death, disability or voluntary
retirement) to constitute a majority thereof;
(iii)    the consummation, after the Distribution Date, of a merger,
consolidation, reorganization or similar corporate transaction, which has been
approved by the shareholders of the Company, whether or not the Company is the
surviving corporation in such transaction, other than a merger, consolidation,
or reorganization that would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least fifty percent (50%) of the
combined voting power of the voting securities of the Company (or such surviving
entity or any parent thereof) outstanding immediately after such merger,
consolidation or reorganization; or
(iv)    the consummation, after the Distribution Date, of (A) the sale or other
disposition of all or substantially all of the assets of the Company or (B) a
complete liquidation or dissolution of the Company, which has been approved by
the shareholders of the Company;
provided that in no event shall a Change in Control be deemed to have occurred
by reason of any of the events resulting from the separation transaction
pursuant to which the Company becomes a separate publicly-held corporation for
the first time.

3















--------------------------------------------------------------------------------




For purposes of this definition, the term “Company” shall mean Spectra Energy
Corp.”
3.
Except as expressly provided in this Amendment, the Plans shall remain in full
force and effect.

[SIGNATURE PAGE FOLLOWS]

4















--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Amendment has been executed as of the date first above
written.
SPECTRA ENERGY CORP


    
     /s/ Dorothy M. Ables

Name: Dorothy M. Ables
        Title: Chief Administrative Officer







[Signature Page to Omnibus Amendment]



--------------------------------------------------------------------------------




EXHIBIT A
Spectra Energy Corp Executive Savings Plan (as amended and restated effective as
of May 1, 2012)
Spectra Energy Corp Executive Cash Balance Plan (as amended and restated
effective as of May 1, 2012)
Spectra Energy Corp 2007 Long-Term Incentive Plan (as amended and restated)*
*only with respect to awards granted as of and subsequent to the date hereof




 




